260 S.W.3d 463 (2008)
In the Interest of S.K.A., M.A., and S.A., Children.
No. 07-1045.
Supreme Court of Texas.
July 25, 2008.
Hough-Lewis Dunn, Longview, TX, for Chad Eugene Appleton.
Quita Russell, District Attorney's Office, Wade Tyler Wilson, Assistant Criminal District Attorney, Longview, TX, Trevor Allen Woodruff, Duke Elton Hooten, Texas Department of Family and Protective Services, Austin, TX, for the State of Texas.
Michael Byron Lewis, Longview, TX, Attorney Ad Litem.
Barry Clark Wallace, Gladewater, TX, Kevin H. Settle, Longview, TX, for Ashley Marie Appleton.
PER CURIAM.
The petition for review is denied. In denying the petition, we neither approve nor disapprove the holding of the court of appeals regarding the constitutionality of Texas Family Code section 263.405(i).